EXHIBIT 10.1

 

CONSULTING AND NON-COMPETITION AGREEMENT

 

This CONSULTING AND NON-COMPETITION AGREEMENT (“Agreement”) is made and entered
into by Steffen E. Palko, an individual (“Mr. Palko”), and XTO Energy Inc., a
Delaware corporation (the “Company”).

 

RECITALS:

 

A. Mr. Palko is one of the founders and is a director, the Vice Chairman and
President of the Company, which was created in 1986, and has participated in
building the Company into a major independent exploration and production company
and a member of the S&P 500.

 

B. Mr. Palko has special expertise in the oil and gas business and has intimate
knowledge of the confidential information owned by the Company.

 

C. Mr. Palko desires to retire from the Company, and the Company desires to (i)
acknowledge Mr. Palko’s contribution to the Company, (ii) protect confidential
information of the Company, (iii) retain his expertise in oil and gas
operations, (iv) resolve any claims that may have arisen during the term of
employment, and (v) ensure that Mr. Palko will not compete against the Company.

 

D. The Compensation Committee and Board of Directors of the Company have
determined that it is in the best interests of the Company and its stockholders
to enter into this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Defined Terms. When used in this Agreement, the following terms will have the
following meanings:

 

“Affiliate” means, with respect to any Person, each other Person that directly
or indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with such Person. The term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the actual power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of stock, by contract, credit arrangement or otherwise.

 

“Affiliated Entities” means XTO Energy Inc. and each of its Subsidiaries and
Affiliates.

 

“Business Enterprise” means any corporation, partnership, limited liability
company, sole proprietorship, joint venture, joint stock company, bank,
association, trust, trust company, land trust, business trust or other business
association or entity.

 

 

1



--------------------------------------------------------------------------------

“Company Oil and Gas Interests” means all Oil and Gas Interests in which any of
the Affiliated Entities has any ownership, working, income and/or net profits
interest, including without limitation fee or leasehold interest.

 

“Competing Business” means any Oil and Gas Business on or with respect to the
Territory.

 

“Confidential Information” means all information relating to the Affiliated
Entities and/or the Company Oil and Gas Interests, including without limitation
information relating to title matters, environmental matters, financial
statements and other financial matters, the engineering reports reflecting the
Company Oil and Gas Interests, estimates of reserves, quality of reserves,
geological matters, asset listings, production and operating costs, production
capabilities, marketing, tax, forecasts and projections, in whatever form
(whether documentary, computer storage or other).

 

“Consulting Fee” shall have the meaning defined in Section 3.

 

“Consulting Period” means the period beginning on the Retirement Date and ending
on October 31, 2006.

 

“Consulting Services” shall have the meaning defined in Section 3.

 

“Derivative Information” means any notes, summaries, evaluations, analyses and
other material derived by Mr. Palko from any of the Confidential Information.

 

“Employment Related Contracts” means Mr. Palko’s Amended and Restated Employment
Agreement dated May 17, 2000, as amended August 20, 2002, and Employee’s
Agreement for Grant of Performance Shares dated February 20, 2001, as amended
October 15, 2004.

 

“Equity Interest” means the equity ownership rights in a Business Enterprise,
whether in the form of capital stock, ownership unit, limited liability company
interest, limited or general partnership interest or any other form of
ownership, or any right, option, warrant, convertible security or indebtedness
or other instrument enabling any Person to acquire any of the same.

 

“Hydrocarbons” means oil, condensate, gas, casinghead gas and other liquid or
gaseous hydrocarbons.

 

“Non-Compete Payment” shall have the meaning defined in Section 4(d).

 

“Oil and Gas Business” means owning, managing, acquiring, attempting to acquire,
soliciting the acquisition of, operating, controlling or developing Oil and Gas
Interests, or engaging in, or being connected with, as a principal, owner,
officer, director, employee, shareholder, promoter, consultant, contractor,
partner, member, joint venturer, agent, owner of any Equity Interest or in any
other capacity whatsoever, any Business Enterprise engaged in any of the
foregoing activities or in any aspect of the oil and gas exploration and
production business.

 

 

2



--------------------------------------------------------------------------------

“Oil and Gas Interests” means (a) direct and indirect interests in or rights
with respect to oil, gas, mineral and related properties (including revenues
therefrom) and assets of any kind and nature, direct or indirect, including
without limitation working, royalty and overriding royalty interests, mineral
interests, leasehold interests, production payments, operating rights, net
profits interests, other non-working interests and non-operating interests; (b)
interests in or rights with respect to Hydrocarbons or other minerals or
revenues therefrom or contracts or agreements in connection therewith or claims
and rights thereto (including without limitation oil and gas leases, operating
agreements, unitization and pooling agreements and orders, division orders,
transfer orders, mineral deeds, royalty deeds, oil and gas sales, exchange and
processing contracts and agreements and, in each case, interests thereunder),
surface interests, fee interests, reversionary interests, reservations and
concessions; (c) easements, rights of way, licenses, permits, leases, and other
interests associated with, appurtenant to, or necessary for the operation of any
of the foregoing; and (d) interests in equipment and machinery (including
without limitation well equipment and machinery), oil or gas production,
gathering, transmission, compression, treating, processing and storage
facilities (including without limitation tanks, tank batteries, pipelines and
gathering systems), pumps, water plants, electric plants, gasoline and gas
processing plants, refineries and other tangible personal property and fixtures
associated with, appurtenant to, or necessary for the operation of any of the
foregoing, regardless of location.

 

“Person” means any natural person, Business Enterprise or governmental
authority.

 

“Restricted Group” means (a) each member of Mr. Palko’s immediate family who
lives in his household, and (b) any Business Enterprise in which Mr. Palko, any
one or more members of Mr. Palko’s immediate family who lives in his household
or Mr. Palko and one or more members of Mr. Palko’s immediately family who lives
in his household collectively own or have the right to acquire an Equity
Interest in excess of 5%, or otherwise have any right, through the ownership of
a voting interest or otherwise, to direct the activities of such Business
Enterprise.

 

“Restricted Period” means the period beginning on the Retirement Date and ending
on October 31, 2006.

 

“Retirement Benefits” shall have the meaning defined in Section 7.

 

“Retirement Date” means 12:01 a.m. May 1, 2005.

 

“Subsidiary” means, with respect to any Person, any entity, whether incorporated
or unincorporated, of which at least a majority of the securities or ownership
interests having by their terms voting power to elect a majority of the board of
directors or other persons performing similar functions is directly or
indirectly owned or controlled by such Person or by one or more of its
respective Subsidiaries.

 

“Territory” means the United States of America.

 

2. Consideration. Mr. Palko has entered into this Agreement and made the
covenants hereinafter set forth (i) in connection with his retirement from the
Company; (ii) in connection

 

3



--------------------------------------------------------------------------------

with the Company’s desire to protect the Confidential Information; (iii) in
connection with the Company’s agreement to retain Mr. Palko to provide
consulting services to the Company; (iv) to resolve any claims that may have
arisen during the term of Mr. Palko’s employment; and (v) to ensure that Mr.
Palko will not compete against the Company.

 

3. Consulting Arrangement.

 

(a) The Company hereby retains Mr. Palko effective as of the Retirement Date to
render such consulting and advisory services (the “Consulting Services”) as the
Company may reasonably request from time to time during the Consulting Period.
Mr. Palko hereby accepts such engagement and agrees to perform Consulting
Services upon the terms and conditions set forth in this Agreement. Mr. Palko
shall perform the Consulting Services at such times and places as an officer
designated by the Company or the Board of Directors of the Company shall from
time to time reasonably request.

 

(b) As compensation for the Consulting Services, Mr. Palko shall receive $55,000
per calendar month plus a monthly amount for expenses described Section 3(c)
below during the Consulting Period for Consulting Services (the “Consulting
Fee”), which shall be paid in accordance with the customary payroll practices of
the Company. During the initial nine month period, Mr. Palko shall be paid such
Consulting Fee regardless of the Company’s early termination of this Agreement,
unless such termination is due to a breach of this Section 3 due to Mr. Palko.
Any Consulting Fee payment payable to Mr. Palko hereunder in respect of any
calendar month during which the Consulting Period ends prior to the end of such
calendar month shall be prorated based on the ratio of the number of days in
such calendar month during which Mr. Palko is retained as a consultant hereunder
to the number of days in such calendar month.

 

(c) Mr. Palko shall receive $10,000 per calendar month as part of the Consulting
Fee during the Consulting Period for the purposes of (i) the use of office space
and office equipment, and (ii) expenses incurred by Mr. Palko in rendering the
Consulting Services during the Consulting Period, which shall include without
limitation travel, lodging, meals, and car rentals or taxi fares when out of
town, long distance telephone calls to or for the Company, facsimile
transmissions charges, and mailing expenses incurred by Mr. Palko in rendering
the Consulting Services.

 

(d) Notwithstanding anything in this Agreement to the contrary, Mr. Palko shall
be an independent contractor in performing the Consulting Services, with
authority to select the means and method of performing the Consulting Services.
Mr. Palko shall not be an employee or agent of the Company, and any action taken
by Mr. Palko that is not authorized by this Agreement or any other agreement
between the Company and Mr. Palko shall not bind or create any claim against the
Company. Unless otherwise specifically authorized by this Agreement or any other
agreement between the Company and Mr. Palko, Mr. Palko has no authority to
transact any business or make any representations or promises in the name of the
Company.

 

(e) Notwithstanding anything in this Agreement to the contrary, the consulting
arrangement created by this Section 3 between the Company and Mr. Palko (i) may
be terminated prior to the expiration of the Consulting Period by either party
for any reason or no

 

4



--------------------------------------------------------------------------------

reason at all; (ii) shall terminate automatically upon the death of Mr. Palko;
and (iii) shall terminate automatically at the expiration of the Consulting
Period. Termination of the consulting arrangement by either party shall be
evidenced by a written notice given to the other party in accordance with
Section 19, which notice shall specify the termination date (which date shall
not be less than 15 days after such notice is given). Upon a termination of the
consulting arrangement, neither of the parties hereto shall have any further
duty or obligation under this Section 3; provided, however, that termination of
the consulting arrangement shall not affect the duties and obligations set forth
in the other sections of this Agreement.

 

4. Restriction on Activities.

 

(a) During the Restricted Period, neither Mr. Palko nor any member of the
Restricted Group shall, without the prior written consent of the Company,
directly or indirectly:

 

(i) engage in, carry on or assist, individually or as a principal, owner,
officer, director, employee, shareholder, promoter, consultant, contractor,
partner, member, joint venturer, agent, owner of an Equity Interest, lender or
in any other capacity whatsoever, directly or indirectly, any (A) Competing
Business or (B) Business Enterprise that is otherwise directly competitive with
any Affiliated Entities on or with respect to the Territory and which derives
more than 5% of its revenues from or has more than 5% of its book value in
assets located in the Territory;

 

(ii) perform for any Business Enterprise engaged in a Competing Business any
duty Mr. Palko performed for the Affiliated Entities that involved such member’s
access to, or knowledge or application of, Confidential Information;

 

(iii) advise, request, induce or attempt to induce any customer, supplier,
licensee or other business relation of the Affiliated Entities to curtail, limit
or cease doing business with the Affiliated Entities, or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation and the Affiliated Entities;

 

(iv) other than for the benefit of the Company pursuant to Mr. Palko’s
consulting arrangement with the Company set forth in Section 3, individually or
as a principal, owner, officer, director, employee, shareholder, promoter,
consultant, contractor, partner, member, joint venturer, agent, owner of an
Equity Interest of more than 2% of (or more than 10% of, as the result of any
holdings in a mutual fund, hedge fund or any other similar fund over which Mr.
Palko does not directly or indirectly control the investments thereof), or in
any other capacity whatsoever with or in, any Business Enterprise, own, acquire,
attempt to acquire or solicit the acquisition of (or assist any person or
Business Enterprise to own, acquire, attempt to acquire or solicit the
acquisition of) (A) any Oil and Gas Interest on or with respect to the
Territory, or (B) any Equity Interest in any Business Enterprise with any Oil
and Gas Interests on or with respect to the Territory and which derives more
than 5% of its revenues from or has more than 5% of its book value in assets
located in the Territory;

 

5



--------------------------------------------------------------------------------

(v) hire, attempt to hire or contact or solicit with respect to hiring (A) any
Person who is an employee of the Affiliated Entities, or (B) any Person who was
an employee of the Affiliated Entities within 180 days after such Person ceased
to be so employed, excluding, however, any immediate family member of Mr. Palko
or Mr. Palko’s administrative assistant; or

 

(vi) interfere with any of the Company Oil and Gas Interests or in any way
attempt to do any of the foregoing or assist any other Person to do or attempt
to do any of the foregoing.

 

(b) Mr. Palko, individually and on behalf of the Restricted Group, acknowledges
that each of the covenants of Sections 4(a)(i) through 4(a)(vi) are in addition
to, and shall not be construed as a limitation upon, any other covenant provided
in Section 4(a). Mr. Palko, individually and on behalf of the Restricted Group,
agrees that the geographic boundaries, scope of prohibited activities and time
duration of each of the covenants set forth in Sections 4(a)(i) through 4(a)(vi)
are reasonable in nature and are no broader than are necessary to protect the
Confidential Information of the Affiliated Entities and other legitimate
business interests of the Affiliated Entities, including without limitation any
goodwill developed by Mr. Palko with the Affiliated Entities’ customers,
suppliers, licensees, business partners and employees.

 

(c) The parties hereto intend that the covenants contained in each of Sections
4(a)(i) through 4(a)(vi) be construed as a series of separate covenants, one for
each county in the Territory. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the applicable covenant contained
in Sections 4(a)(i) through 4(a)(vi). Furthermore, each of the covenants in
Sections 4(a)(i) through 4(a)(vi) shall be deemed a separate and independent
covenant, each being enforceable irrespective of the enforceability (with or
without reformation) of the other covenants contained in Sections 4(a)(i)
through 4(a)(vi). As such, Mr. Palko, individually and on behalf of the
Restricted Group, and the Company agree that the restrictions set forth in this
Section 4 are valid and enforceable pursuant to Texas law.

 

(d) In consideration of Mr. Palko, individually and on behalf of the Restricted
Group, agreeing to the covenants of Section 4(a)(i) through 4(a)(vi), the
Company agrees to pay Mr. Palko $1,000,000 within three business days after the
Retirement Date, and $1,000,000 on November 1, 2006 (collectively, the
“Non-Compete Payment”).

 

(e) The covenants contained this Section 4 shall not restrict Mr. Palko’s
ability to develop oil and gas interests underneath a maximum 5,000 acres of
real property located in the Barnett Shale area of North Texas, in which real
property Mr. Palko owns at least a fifty percent interest in the surface.

 

5. Employment Relation. In addition to the other agreements contained herein,
Mr. Palko is entering into this Agreement as a way of concluding his employment
relationship with the Affiliated Entities and of voluntarily resolving any
dispute or claim or any potential dispute or claim that Mr. Palko has or might
have, whether known or unknown by Mr. Palko at this time, with the Affiliated
Entities, their respective officers, directors, employees, managers, agents,

 

6



--------------------------------------------------------------------------------

attorneys, representatives, and assigns. This Agreement is not and should not be
construed as an allegation or admission on the part of the Company or Mr. Palko
that it or he has acted unlawfully or violated any state or federal law or
regulation. Mr. Palko understands that the Company, its officers, directors,
employees, managers, agents, attorneys, representatives, and assigns, and its
Affiliates and Subsidiaries, specifically disclaim any liability to Mr. Palko or
any other person for any alleged violation of rights or for any alleged
violation of any order, law, statute, duty, policy, or contract.

 

6. Resignation. Mr. Palko shall resign from his positions as Vice Chairman and
President of the Company and as an officer of any of the Affiliated Entities,
effective as of the Retirement Date, and shall resign his positions as a member
of the Board of Directors of any Affiliated Entities upon execution of this
Agreement. In addition, Mr. Palko hereby waives all rights under the Employment
Related Contracts and agrees that, notwithstanding the provisions of the
Employment Related Contracts, the Employment Related Contracts shall hereafter
be null and void and of no further force and effect. Within 30 days after the
Retirement Date, the Company shall pay Mr. Palko any unpaid portion of his base
salary through the Retirement Date. All accrued but unused vacation held by Mr.
Palko as of the Retirement Date shall be forfeited.

 

7. Retirement Benefits. As further consideration for Mr. Palko’s entering into
this Agreement and providing the covenants and release set forth below, and
subject to Mr. Palko’s not revoking this Agreement pursuant to Section 15 below,
the Company shall provide Mr. Palko the following (collectively, the “Retirement
Benefits”):

 

a. A one-time bonus amount of $4,000,000 relating to his performance as an
employee, payable in two equal installments of $2,000,000. The first installment
shall be paid within three business days after the Retirement Date, and the
remaining installment will be paid on November 1, 2006;

 

b. Beginning on May 1, 2005, Mr. Palko shall be eligible for retiree medical
coverage comparable to the coverage provided to retirees under the Company’s
retiree medical program as in effect from time to time, on the same terms and
conditions as similarly situated former employees; and

 

c. Mr. Palko may exercise after the Retirement Date any stock options granted to
him that are vested and exercisable as of the Retirement Date according to the
terms and conditions of the Company’s stock incentive plans.

 

8. Waiver of Additional Compensation or Benefits. Mr. Palko agrees that the
Consulting Fee, Non-Compete Payment, and Retirement Benefits, as well as the
Company’s other covenants set forth below, constitute the entire amount of
consideration provided to him under this Agreement, and that he will not seek
any further compensation for any other claimed damage, costs, severance, income,
or attorney’s fees. Mr. Palko expressly waives any right to participate in or
receive any benefits or payments under any severance plan or program offered by
or on behalf of the Company, including without limitation the Employment Related
Contracts and the Amended and Restated Management Group Employee Severance
Protection Plan effective February 15, 2000, as amended August 20, 2002.

 

7



--------------------------------------------------------------------------------

9. Tax Consequences. Mr. Palko acknowledges and agrees that the Company has made
no representations to him regarding the tax consequences of any consideration
received by him pursuant to this Agreement. It is understood by Mr. Palko that
such consideration is given solely for the purpose of concluding, resolving, and
compromising Mr. Palko’s employment with the Company. Notwithstanding any other
provision of this Agreement to the contrary, the Company may withhold from any
amounts payable under this Agreement, or any other benefits received pursuant
hereto, such federal, state and/or local taxes, Medicare, FICA, and other
deductions as shall be required to be withheld under any applicable law or
regulation.

 

10. Non-Disparagement Agreement.

 

(a) Neither Mr. Palko nor any member of the Restricted Group shall make,
participate in the making of, or encourage or facilitate any other Person to
make, any statements, written or oral, which criticize, disparage, or defame the
goodwill or reputation of any of the Affiliated Entities or any of its present,
former or future directors, officers, executives, employees and/or shareholders
in their respective capacities as such, including without limitation Mr. Bob R.
Simpson and his immediate family members. Mr. Palko, individually and on behalf
of the Restricted Group, further agrees not to make any negative statements,
written or oral, relating to his employment, the termination of his employment,
or any aspect of the business of any of the Affiliated Entities, including
without limitation the strategy, operation, or management of the Company,
provided, however, that Mr. Palko may discuss the facts of his termination with
members of his immediate family and personal friends.

 

(b) The Company agrees that the directors and the officers of the Affiliated
Entities shall not make, participate in the making of, or encourage or
facilitate any other person to make, and shall instruct its officers and
directors not to make, any statements, written or oral, which criticize,
disparage, or defame the goodwill or reputation of Mr. Palko. The Company
further agrees not to make, and to instruct its officers and directors not to
make, any negative statements, written or oral, relating to Mr. Palko’s
employment or the termination of his employment.

 

(c) Nothing in this Section 10 shall prohibit any Person from making truthful
statements when required by order of a court or other body having jurisdiction,
or as otherwise may be required by law or under an agreement entered into in
connection with pending or threatened litigation pursuant to which the party
receiving such information agrees to keep such information confidential.

 

11. Confidentiality/Return of Property. Mr. Palko shall hold in a fiduciary
capacity for the benefit of the Affiliated Entities and shall not disclose to
others, copy, use, transmit, reproduce, summarize, quote or make commercial,
directly or indirectly, any Confidential Information that Mr. Palko has obtained
during his employment with the Affiliated Entities. However, Mr. Palko’s
obligations under this Section 11 shall not extend to: (a) Confidential
Information which is or becomes part of the public domain or is available to the
public by publication or otherwise without disclosure by Mr. Palko in violation
of this Agreement; (b) Confidential Information which was within Mr. Palko’s
knowledge or in his possession prior to his employment by the Company; (c)
Confidential Information which, either prior to or subsequent to the Company’s

 

8



--------------------------------------------------------------------------------

disclosure to Mr. Palko with an obligation of confidentiality, was disclosed to
Mr. Palko without obligation of confidentiality by a third party who did not
acquire such information, directly or indirectly, from Mr. Palko or the Company;
or (d) Confidential Information which Mr. Palko is expressly instructed to
disclose by a designated officer of the Company in furtherance of the Consulting
Services. Mr. Palko acknowledges that the Confidential Information is
specialized, unique in nature and of great value to the Affiliated Entities, and
that such information gives the Affiliated Entities a competitive advantage.
Upon termination of Mr. Palko’s employment, Mr. Palko shall surrender
immediately to the Company, except as specifically provided otherwise herein,
all Confidential Information and all other property of the Affiliated Entities
in his possession and all property made available to Mr. Palko in connection
with his employment by the Affiliated Entities. Notwithstanding the foregoing
provisions, if Mr. Palko is required to disclose any Confidential Information
pursuant to applicable law or a subpoena or court order, he shall promptly
notify the Company in writing of any such requirement so that the appropriate
Affiliated Entity may seek an appropriate protective order or other appropriate
remedy or waive compliance with the provisions hereof. Mr. Palko shall
reasonably cooperate with the Affiliated Entities to obtain such protective
order or other remedy. If such order or other remedy is not obtained prior to
the time Mr. Palko is required to make the disclosure, or the Company waives
compliance with the provisions hereof, Mr. Palko shall disclose only that
portion of the Confidential Information that he is advised by his counsel that
he is legally required to disclose. This Section 11 will be equally binding on
the Restricted Group, and Mr. Palko will be responsible for any violation of the
provisions hereof by any member of the Restricted Group.

 

12. Mr. Palko’s Representations.

 

(a) Mr. Palko represents that he has not filed any complaints, claims or actions
against any Affiliated Entity with any court, agency, or commission regarding
the matters encompassed by this Agreement, that he will not do so at any time in
the future, and that, if any court or agency assumes jurisdiction of any
complaint, claim or action against any Affiliated Entity on behalf of Mr. Palko,
he will direct that court or agency to withdraw from or dismiss with prejudice
the matter.

 

(b) Mr. Palko expressly represents and agrees that he has been advised that, by
entering into this Agreement, Mr. Palko is waiving all claims that Mr. Palko may
have arising under the Age Discrimination in Employment Act of 1967, as amended,
which have arisen on or before the date of execution of this Agreement.

 

(c) Mr. Palko represents that he has reviewed all aspects of this Agreement,
that he has carefully read and fully understands all of the provisions and
effects of this Agreement, that he understands that in agreeing to this document
he is releasing the Affiliated Entities and all of their respective divisions,
officers, agents, directors, supervisors, employees, representatives, and their
respective successors and assigns and all persons acting by, through, under, or
in concert with any of them, from any and all claims he may have against them,
including without limitation claims under the Age Discrimination in Employment
Act, as well as any claims for age discrimination that may exist under Texas law
or any other applicable law.

 

(d) Mr. Palko represents and agrees that he is knowingly and voluntarily
entering into

 

9



--------------------------------------------------------------------------------

this Agreement, that he has relied solely and completely upon his own judgment
and, if applicable, the advice of his attorney in entering into this Agreement.

 

(e) Mr. Palko represents and acknowledges that in executing this Agreement he
does not rely upon and has not relied upon any representations or statement made
by or on behalf of any of the Affiliated Entities, or their respective agents,
attorneys, or representatives with regard to the subject matter, basis, or
effect of this Agreement or otherwise, other than those specifically stated in
this Agreement.

 

(f) Mr. Palko further acknowledges and agrees that:

 

  (i) In return for this Agreement, the Company is providing to Mr. Palko the
Consulting Fee, the Non-Compete Payment, the Retirement Benefits and the other
covenants and release set forth herein;

 

  (ii) Mr. Palko is hereby advised in writing by this Agreement to consult with
an attorney before signing this Agreement;

 

  (iii) Mr. Palko does not waive rights or claims that may arise after the date
this Agreement is signed; and

 

  (iv) In return for signing this Agreement, Mr. Palko will receive payment of
consideration beyond that which Mr. Palko was entitled to receive before
entering into this Agreement.

 

13. General Release. Mr. Palko, for himself, his heirs, executors,
administrators, successors and assigns, and each member of the Restricted Group
does fully and forever release, acquit and discharge the Affiliated Entities,
and their respective divisions, officers, agents, directors, supervisors,
employees, representatives, and their respective successors and assigns from all
actions, law suits, grievances, and claims of any nature whatsoever, known or
unknown, arising on or before the date of this Agreement other than any and all
obligations or rights arising under this Agreement. Mr. Palko and each member of
the Restricted Group understands that this release specifically includes without
limitation all claims arising under any federal, state and local fair employment
practice law, workers’ compensation law, and any other employee relations
statute, executive order, law and ordinance, including without limitation Title
VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991;
the Age Discrimination in Employment Act of 1967, as amended; the Americans With
Disabilities Act of 1990; the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”); the Equal Pay Act; the Family and Medical Leave Act; the
Texas Commission on Human Rights Act, as amended; any local human rights law;
and any tort or contract cause of action or theory.

 

14. Twenty-One Days to Consider Offer. Mr. Palko acknowledges that he was
provided this Agreement more than 21 days before the date when he was required
to make an election concerning this Agreement. If Mr. Palko signs this Agreement
prior to the end of the 21-day period, Mr. Palko certifies and agrees that the
decision to accept such shortening of time is knowing and voluntary and is not
induced by the Company through either (a) fraud,

 

10



--------------------------------------------------------------------------------

misrepresentation, or a threat to withdraw or alter the offer prior to the end
of the 21-day period, or (b) an offer to provide different terms or benefits in
exchange for signing the release prior to the expiration of the 21-day period.

 

15. Seven-Day Revocation Period. Mr. Palko understands that he may revoke this
Agreement at any time within seven days after he signs it. To revoke the
Agreement, Mr. Palko must deliver written notification of such revocation to the
Company, attention Vaughn O. Vennerberg II, within seven days after the date Mr.
Palko signs this Agreement. Mr. Palko further understands that, if he does not
so revoke the Agreement, it will become effective, binding, and enforceable as
of the eighth day following its execution (excluding the date of execution).

 

16. Entire Agreement. This Agreement sets forth the entire agreement of Mr.
Palko and fully supersedes and replaces any and all prior agreements or
understandings, written or oral, between the Company and Mr. Palko pertaining to
the subject matter of this Agreement, including without limitation the
Employment Related Contracts.

 

17. Miscellaneous.

 

(a) Should any provision of this Agreement be declared or be determined by any
court of competent jurisdiction to be illegal, invalid or unenforceable, all
remaining provisions of this Agreement shall otherwise remain in full force and
effect and be construed as if such illegal, invalid, or unenforceable provision
had not been included herein.

 

(b) It is further understood and agreed that, if a violation of any term of this
Agreement is asserted, the party who asserts such violation will have the right
to seek specific performance of that term and/or any other necessary and proper
relief as permitted by law, pursuant to the dispute resolution procedures in
Section 20.

 

(c) Nothing in this Agreement shall be construed to prevent Mr. Palko from
challenging the validity of this Agreement under the Age Discrimination in
Employment Act or Older Workers’ Benefit Protection Act. Mr. Palko further
understands and agrees that if he or someone acting on his behalf files, or
causes to be filed, any such claim, charge, complaint, or action against the
Company and/or other entities, he expressly waives any right to recover any
damages or other relief, whatsoever from the Company and/or other entities
including costs and attorneys’ fees.

 

(d) Notwithstanding anything in this Agreement to the contrary, this Agreement
does not release, replace or reduce any rights Mr. Palko has to vested and
accrued benefits under the Company’s Employees’ 401(k) Plan; provided, however,
that after the Retirement Date, (i) Mr. Palko shall not continue to make any
deferrals or receive any employer contributions or any other future
contributions under the Company’s Employees’ 401(k) Plan, and (ii) Mr. Palko
shall be treated as any other former employee under the Company’s Employees’
401(k) Plan.

 

(e) This Agreement is personal to Mr. Palko and, without the prior written
consent of the Company, shall not be assignable by Mr. Palko other than by will
or the laws of descent and

 

11



--------------------------------------------------------------------------------

distribution. This Agreement shall inure to the benefit of and be enforceable by
Mr. Palko’s legal representatives. This Agreement shall inure to the benefit of
and be binding upon the Company and its successors.

 

(f) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and said counterparts shall constitute one and the
same instrument. This Agreement may be amended, modified or changed only by a
written instrument executed by Mr. Palko and the Company.

 

(g) In the event that any provision of this Agreement, or the application
thereof to any Person or circumstance, is held by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
invalid, illegal or unenforceable provision shall be fully severable, this
Agreement shall then be construed and enforced as if such provision had not been
contained in this Agreement, and the remaining provisions of this Agreement
shall remain in full force and effect and shall not be affected by provision or
by its severance from this Agreement. Furthermore, in lieu of each such illegal,
invalid, or unenforceable provision, there shall be added automatically as part
of this Agreement a provision as similar in terms to such provision as may be
possible and be legal, valid and enforceable. Notwithstanding the above, in the
event any such invalidity, illegality or unenforceability of any portion of
Section 4(a) hereof is caused by such provision being held to be excessively
broad as to time, duration, geographical scope, activity or subject in any
jurisdiction, then such provision shall, at the option of the Company, remain a
part of this Agreement and shall be reformed and construed within such
jurisdiction by limiting and reducing it so as to be enforceable to the extent
compatible with then applicable law.

 

(h) Waiver of performance of any obligation or term contained in this Agreement
by any party, or waiver by one party of the other’s default hereunder, shall not
operate as a waiver of performance of any other obligation or term of this
Agreement or a future waiver of the same obligation or a waiver of any future
default.

 

18. Choice of Law/Venue. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the state of Texas without regard to
principles of conflict of laws. Jurisdiction and venue of any action or
proceeding relating to this Agreement or dispute hereunder (to the extent
arbitration is not required under Section 20) shall be exclusively in Tarrant
County, Texas.

 

19. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

   

If to Mr. Palko:

  

If to the Company:

   

Mr. Steffen E. Palko

  

XTO Energy Inc.

   

6900 Ridgewood Drive

  

810 Houston Street

   

Fort Worth, TX 76132

  

Fort Worth, TX 76102

        

Attention: Vaughn O. Vennerberg II

Executive Vice President-Administration

 

 

 

12



--------------------------------------------------------------------------------

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 

20. Dispute Resolution.

 

(a) Any dispute arising out of or relating to this Agreement, or any breach
thereof, shall be resolved by binding arbitration in Fort Worth, Texas, in
accordance with the Employment Arbitration Rules of the American Arbitration
Association then in effect, as amended by this Agreement, and judgment on the
award rendered by the arbitrator may be entered in any court of competent
jurisdiction. The parties agree that the arbitrator shall have no power or
authority to make awards or issue orders of any kind except as expressly
permitted by this Agreement. The arbitrator’s decision shall follow the plain
meaning of the relevant documents, apply Texas law as provided in this
Agreement, and shall be final and binding. The location of such arbitration in
Fort Worth, Texas, shall be selected by the Company in its sole and absolute
discretion. All costs and expenses, including attorneys’ fees, relating to the
resolution of any such dispute shall be borne by the party incurring such costs
and expenses.

 

(b) Notwithstanding the preceding paragraph, the parties acknowledge that either
of them may seek emergency or temporary or permanent injunctive relief or a
restraining order, including without limitation such emergency relief or
temporary or permanent injunctive relief or a restraining order to enforce
Sections 4, 10 and 11 of this Agreement, including costs and attorneys’ fees
incurred in connection with such action, but absolutely no other relief, in any
court of competent jurisdiction. All other disputes, claims and remedies shall
be settled by arbitration in accordance with this Section 20.

 

IN WITNESS WHEREOF, Mr. Palko has hereunto set his hand and, pursuant to the
authorization from the Board of Directors, the Company has caused to be executed
in its name on its behalf.

 

Dated this 1st day of April, 2005.       /S/    STEFFEN E. PALKO            

Steffen E. Palko

                                 

XTO Energy Inc.

         

Dated this 1st day of April, 2005.

      By:   /S/    VAUGHN O. VENNERBERG II                

Vaughn O. Vennerberg II

               

Executive Vice President-Administration

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION.

 

THIS AGREEMENT CONTAINS A GENERAL RELEASE OF CLAIMS.